Citation Nr: 1019875	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and April 2009 rating 
decisions issued by the RO.


FINDINGS OF FACT

1.  The PTSD symptoms are shown to be moderate in nature 
manifested by occupational and social impairment with reduced 
reliability and productivity and difficulty establishing and 
maintaining effective relationships.

2.  The evidence of record demonstrates that the Veteran is 
not precluded from maintaining substantially gainful 
employment solely as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 
(2009).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2007 and March 2009 .  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the PTSD in 
a notice of disagreement, no further duty to inform him of 
the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letters sent to the Veteran in 
May 2007 and March 2009.  The notice requirements pertinent 
to the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

PTSD

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and April 2009 rating 
decisions issued by the RO.


FINDINGS OF FACT

1.  The PTSD symptoms are shown to be moderate in nature 
manifested by occupational and social impairment with reduced 
reliability and productivity and difficulty establishing and 
maintaining effective relationships.

2.  The evidence of record demonstrates that the Veteran is 
not precluded from maintaining substantially gainful 
employment solely as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 
(2009).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2007 and March 2009 .  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the PTSD in 
a notice of disagreement, no further duty to inform him of 
the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letters sent to the Veteran in 
May 2007 and March 2009.  The notice requirements pertinent 
to the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

PTSD

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

Factual Background and Analysis

In a March 2007 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective April 26, 2004, the date of the Veteran's original 
claim for service connection.  The Veteran expressed initial 
disagreement with the assigned rating; however, he failed to 
submit a timely Substantive Appeal to perfect his appeal.  
See 38 C.F.R. § 20.302 (2009).  The Veteran filed a claim for 
an increased evaluation for his PTSD in July 2008.  In the 
appealed April 2009 rating decision, the RO assigned an 
increased 50 percent rating for PTSD effective October 2, 
2008.  In a December 2009 rating decision, the RO corrected 
the effective date for the increase and assigned the 
increased 50 percent rating as of July 10, 2008.  

VA and private treatment records from February 2007 to 
November 2009 document the treatment the Veteran received for 
his PTSD.  In a December 2008 private treatment record, the 
physician updated and summarized the treatment the Veteran 
had been receiving for his PTSD at the facility.  The Veteran 
reportedly had nightmares three times per week, waking in 
panic and sweats.  He had panic attacks one to two times per 
week and averaged approximately six hours of sleep per night.

The Veteran had intrusive thoughts, startled easily, was 
hypervigilant and could not tolerate anyone behind him.  He 
rarely socialized with family or friends.  His recent memory 
was moderately impaired and his working memory was 100 
percent impaired.  He felt anger, sadness and fear 40 percent 
of the time without explanation which indicated a prefrontal 
cortex dysfunction.  He had hallucination and illusions 
approximately two to five times per week.  He felt depressed 
75 percent of the time and had no energy and little interest 
in things.  He had crying spells 25 percent of the time and 
felt helpless and suicidal at times.

The PTSD diagnosis was confirmed and a GAF score of 45 was 
assigned.  The physician opined that the Veteran was 
moderately compromised in his ability to sustain social 
relationships but he was unable to sustain work 
relationships.  Thus, the physician opined that the Veteran 
was permanently and totally disabled and unemployable.  The 
physician outlined the Veteran's medication regiment and 
scheduled the Veteran for semi-annual medication monitoring 
and cognitive behavioral psychotherapy.

In a December 2008 VA treatment record, the Veteran's 
symptoms included intrusive thoughts, nightmares, poor sleep 
(4-6 hours), irritability, poor concentration and avoidance.  
He experienced moments of hopelessness and helplessness in 
addition to periods of crying.

Objectively, the Veteran's general attitude was cooperative.  
His affect was flat and his mood was sad.  Thought processes 
were intact.  He experienced auditory and visual 
hallucinations but did not have delusions.  He had a noted 
past history of suicide attempt and had present suicidal 
ideation.  However, the examiner opined that the Veteran was 
at low risk for harming himself or others.  The PTSD 
diagnosis was confirmed and he was assigned GAF score of 45.  
These findings remained relatively consistent in January 2009 
and February 2009 VA treatment records.

In a March 2009 VA psychiatric examination, the Veteran 
stated that his major problem was his poor sleep habits.  In 
addition to his PTSD, he had sleep apnea and despite his CPAP 
machine, he did not sleep well.  He also had nightmares 
approximately twice a week which affected his sleeping.

His reported other PTSD symptoms included anxiousness, 
tenseness, discomfort around people and large crowds, some 
startle, irritability and hypervigilance.  He did not have 
panic attacks.  He was depressed and had a loss of energy and 
interest in things.  He continued to have intrusive memories 
of his time in Vietnam a couple of times per week.  He 
exhibited avoidance behavior and was very isolated and 
withdrawn.

He was not currently working.  He last worked in 2000 at Iams 
dog food plant but was now on Social Security disability due 
to his arthritis.  He lived at home with his wife and they 
had two grown children.  He could take care of his activities 
of daily living and spent his days watching television.  He 
could not get around much because of his arthritis and weight 
(in March 2000, VA records show him to weigh in excess of 400 
pounds).  He kept to himself and did not like to get out 
much; however, his children occasionally came to visit.

Objectively, he behaved normally.  His attitude was pleasant, 
cooperative and polite.  He was not hostile or belligerent.  
With regard to speech, he had good grammar, good vocabulary 
and he was spontaneous and logical, not inhibited or vague.  
There was no pressured speech, flight of ideas or loose 
associations.  He communicated well.  He exhibited no 
hallucinations, delusions, paranoia or ideas of reference.  
His self confidence was down and he had some nightmares, 
intrusive memories, startle, hypervigilance, isolation, 
avoidance, withdrawal and poor sleep.

He was depressed and had loss of energy and interest that was 
moderate and persistent.  He also had moderate and persistent 
anxiety and mild irritability.  He had no panics and his 
impulse control was good.  He was oriented and his recent and 
remote memory was good.  His judgment and fund of information 
was good; insight was fair and intelligence was average.

PTSD was confirmed and he was assigned a GAF score of 50.  
With regard to social impairment, the examiner commented that 
the Veteran was a bit isolated and withdrawn in that he 
interacted with mainly with family members and did not 
interact much with other people outside the family.  
Additionally, he did not get out and go places very much.  
With regard to work impairment, the examiner commented that 
the Veteran could get along with the public, co-workers and 
supervisors.  He could learn new procedures and follow 
complex instructions.  He did have some problems handling 
work stress and dealing with chronic pain, anxiety, 
depression, irritability and poor sleep.

Given a review of the evidence of record, the Board finds 
that the Veteran's service-connected PTSD is shown to be 
productive of occupational and social impairment with reduced 
reliability and productivity and difficulty establishing and 
maintaining effective relationships.  The Board notes that in 
the December 2008 private treatment record, the physician 
found the Veteran moderately compromised in his ability to 
sustain social relationships but unable to sustain work 
relationships.  In the March 2009 VA examination, the 
examiner found the Veteran "a bit isolated and withdrawn" 
with regard to social impairment.  With regard to work 
impairment, the examiner found that the Veteran could get 
along with the public, co-workers and supervisors; learn new 
procedures; and, follow complex instructions.  He did have 
some noted difficulty handling work stress but there is no 
indication from the record that this difficulty was 
significant or severe in nature.  The Board is aware that the 
Veteran was assigned GAF scores of 45 and 50 in the December 
2008 private treatment record and March 2009 VA examination 
respectively.  In this regard, GAF scores that range from 41-
50 are assigned for PTSD with serious symptoms.  A disability 
evaluation shall be assigned based on all the evidence of 
record that bears on occupation and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination, or solely on the 
basis of social impairment.  See 38 C.F.R. §§ 4.126 (2009).  
Although the Veteran's GAF score must certainly be considered 
in the evaluation of the service-connected PTSD, it is not 
dispositive.  

Given the entire medical record in concert, it is concluded 
that the Veteran's PTSD symptoms more likely approximate the 
lower rather than the higher rating.  In this regard, the 
Veteran does not display suicidal ideation, obsessional 
rituals which interfere with routine activities, gross 
impairment in thought processes or communication, persistent 
delusion or hallucinations, grossly inappropriate behavior, 
or a persistent danger of hurting himself or others.  For 
these reasons, an evaluation in excess of 50 percent is not 
warranted.  38 C.F.R. § 4.130 DC 9411.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's PTSD has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.  The facts of this case do not present 
such an extraordinary disability picture such that the Board 
is required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

TDIU

Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009)

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).

Factual Background and Analysis

The record shows that the Veteran is currently service-
connected for PTSD (50 percent).  Thus, the Veteran does not 
meet the rating criteria outlined above for consideration of 
a TDIU rating under 38 C.F.R. § 4.16 (a).  

Notwithstanding, the probative question in TDIU claims is 
whether service-connected disabilities alone preclude a 
claimant from engaging in substantially gainful employment 
(i.e., work that is more than marginal, that permits the 
individual to earn a "living wage").  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  Marginal employment is not considered 
substantially gainful employment, and, as noted above, is 
generally shown when a Veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

In the December 2008 private treatment record, the physician 
found that the Veteran was unable to sustain work 
relationships and thus permanently and totally disabled and 
unemployable.  By contrast, in the March 2009 VA examination, 
the examiner found that the Veteran could get along with the 
public, co-workers and supervisors; learn new procedures; 
and, follow complex instructions, albeit with some difficulty 
handling work stress.

Based on this review of the record, it is clear that the 
Veteran is not currently employed.  What is evident is that 
his unemployability is not solely due to his PTSD.  In this 
regard, in the March 2009 VA examination, the Veteran 
reported that he was receiving Social Security Disability 
benefits for his arthritis disorder.  To that end, the Board 
notes that the record indicates the Veteran applied for 
benefits from the Social Security Administration (SSA) for 
the following disabilities: hypertension, degenerative joint 
disease, shoulder bursitis and impingement syndrome, obesity, 
depression and sleep apnea.  The Board acknowledges the 
December 2008 private treatment record opinion that PTSD is 
the single cause of unemployability; however, what is 
painfully lacking in this report is any assessment of the 
impact of the hypertension, degenerative joint disease, 
shoulder bursitis and impingement syndrome, obesity and sleep 
apnea on the Veteran's ability to be employed.

In the March 2009 VA examination report, the VA physician 
explained that despite the PTSD, the Veteran could get along 
with the public, co-workers and supervisors; learn new 
procedures; and, follow complex instructions, albeit with 
some difficulty handling work stress.  Unlike the December 
2008 private treatment record, the VA physician had before 
him the Veteran's entire claims folder, and unlike the 
private examiners, the VA examiner did note the impact of the 
Veteran's arthritis on his ability to work.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this case, the private physician did not analyze all of the 
data, including that information related to the Veteran's 
non-service connected disabilities and the resultant impact 
thereof on his ability to work.  This defect in the opinion 
leads the Board to conclude that the March 2009 VA 
examination is the most complete assessment of the impact of 
the Veteran's PTSD and other disabilities on his ability to 
work.  That opinion, that essentially the Veteran was not 
unemployable, solely due to the PTSD, is supported by the 
evidence.  

As noted, regardless of the foregoing, TDIU benefits cannot 
be granted because the Veteran has only one service-connected 
disability rated 50 percent disabling.  38 C.F.R. § 4.16(a).  
Hence, the Board will deny the claim for a TDIU.


ORDER

An evaluation in excess of 50 percent for the PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


